DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1, 4, 5, 8-17, 19, 21, 23, 24 and 51are pending.
New claim 51 has been entered.

Response to Arguments
Applicant’s arguments in combination with amendments to claims, see Remarks and Claims, filed 04/27/2022, with respect to 35 USC 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 8-17, 19, 21, 23, and 24 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claim 1 are directed to a method for controlling operation of a left ventricular assist device (LVAD) to reduce risk of right heart failure (RHF) by reducing a deviation between a right ventricular afterload and an ideal right ventricular afterload. The method includes generating pulmonary after pressure trending data by measuring pulmonary artery pressure during the operation of the LVAD over a time span. The claim further limitations such as using a regression model and pumping the blood from the left ventricle to the aorta. These limitations when taken as a whole are not disclosed, taught or made obvious by the references discovered by the examiner. Therefore, claim 1 is allowed. Dependent claims 4-5, 8-17, 19, 21, 23-24 and 51 are allowed for depending from allowed claim 1 and inheriting the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792